Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Usha Menon on 3/13/2021.

The application has been amended as follows: 





Delete claims 1-12.

13. (New)  A sealed container consisting essentially of water, Aloe Barbadensis Leaf Juice, Cocos Nucifera Oil, Hydrolyzed Glycosaminoglycans, Caprylic/Capric Triglyceride, Melia Azadirachta Leaf Extract, Polyacrylamide, C13-14 Isoparaffin, Laureth-7, Disodium Lauriminodipropionate Tocopheryl Phosphates, Acetyl Tetrapeptide-40, Caprylyl Glycol, Butylene Glycol, Sodium Hyaluronate, Simmondsia Chinensis Seed Oil, Laureth-4, Salicyloyl Phytosphingosine, Dipotassium Glycyrrhizinate, Sodium Ascorbyl Phosphate, Phenoxyethanol and Caprylyl Glycol.


The following is an examiner’s statement of reasons for allowance:    the closest prior art is US 20090269290 but it does not teach all of the claimed components. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655